EXHIBIT 10.75 Date of Agreement: 13 August 2007 Name of Parties: Party “A”: Li Jing Party “B”: Trio-Tech (Chongqing) Co., Ltd. Address of Property: Trio-Tech (Chongqing) Co., Ltd. 26-4/5, Future International Building No. 6 North Jianxin Road 1st Road Jiangbei District, Chongqing People's Republic of China 400020 Agreement between Landlord Li Jing “A” and Tenant Trio-Tech CQ “B” The two agreements are for the rental of units 26-4 and 26-5 1. A agrees to rent out 2 units in Future International Building to B. Unit 26-4 101.33 sqm @ RMB 4863 p/m Deposit RMB 9726 Unit 26-5 93.13 sqm @ RMB 4614 p/m Deposit RMB 9228 2.
